Per Curiam.

The sole issue presented in this case is whether the seniority provisions of R.C. 3319.17 apply to the transfer or reassignment of a teacher from one teaching area to another in order to reduce the number of teachers assigned to a particular teaching field due to decreased student enrollment in that area. For the reasons that follow, this court holds that the seniority provisions of R.C. 3319.17 need not be followed under these circumstances.
The resolution of the dispute herein necessitates construction of R.C. 3319.17, which provides, in its entirety, that:
“When by reason of decreased enrollment of pupils, return to duty of regular teachers after leaves of absence, or by reason of suspension of schools or territorial changes affecting the district, a board of education decides that it will be necessary to reduce the number of teachers, it may make a reasonable reduction. In making such reduction, the board shall proceed to suspend contracts in accordance with the recommendation of the superintendent of schools who shall, within each teaching field affected, give preference to teachers on continuing contracts and to teachers who have greater seniority. Teachers, whose continuing contracts are suspended, shall have the right of restoration to continuing service status in the order of seniority of service in the district if and when teaching positions become vacant or are created for which any of such teachers are or become qualified.”
R.C. 3319.17 applies to those situations where there is a reduction in the number of teachers employed. Thus, as a threshold consideration, this court must determine whether, under the facts of this case, there was a reduction in the number of teachers as contemplated by R.C. 3319.17.
Appellee argues that there was a “reduction” in staff as contemplated by R.C. 3319.17 since the number of teachers in the O.W.E. program was reduced from three to two at Glen Este High School due to decreased student enrollment in the O.W.E. program.
Being mindful of the well-established principle that “it is the duty of this court to give effect to the words used [in a statute and] not to delete words or to insert words,”3 this court is not persuaded by appellee’s statutory con*139struction. R.C. 3319.17 clearly provides that certain procedures must be followed when there is a reduction in the number of teachers due to decreased enrollment of pupils. Contrary to the construction urged by appellee, however, this section does not read “when by reason of decreased enrollment of pupils in a particular course of study, * * * a board of education decides that it will be necessary to reduce the number of teachers in a particular teaching field, the board may make reasonable reductions.”
Nowhere in the relevant statutory language did the General Assembly broaden the scope of the term “reduction” as appellee so argues. If the General Assembly had intended R.C. 3319.17 to apply where there is a reduction of the number of teachers in a particular; teaching field due to decreased student enrollment in that particular area, it could have easily so provided. But the General Assembly did not choose to expressly confer such seniority rights upon teachers under such circumstances, and this court will not, nor cannot, do so now under the guise of statutory construction. For, it is well-established that this court is limited in its analysis to construction and interpretation of statutes as written. See First National Bank of Wilmington v. Kosydar (1976), 45 Ohio St. 2d 101, 106 [74 O.O.2d 206], and cases cited therein. Indeed, it is well-settled that this court may not legislate to add a requirement to a statute enacted by the General Assembly. Wheeling Steel Corp. v. Porterfield (1970), 24 Ohio St. 2d 24, 27-28 [53 O.O.2d 13].
Moreover, a more faithful interpretation of R.C. 3319.17, and one which gives effect to its clear and unambiguous terms, is that R.C. 3319.17 applies to those situations where there is a reduction in the actual number of teachers in the board’s employ at a particular time. In cases of teacher reassignment, the teaching complement remains the same. Thus, while teacher reassignment or transfer results in a shift in the number of teachers in a certain field of study, it does not result in a diminution of the actual number of teachers employed. Hence, the provisions of R.C. 3319.17 are not applicable to the transfer or reassignment of a teacher.
This court recently noted in Dorian v. Bd. of Edn. (1980), 62 Ohio St. 2d 182, 184 [16 O.O.3d 208], that the General Assembly, in enacting R.C. 3319.17 recognized the need to give a board of education flexibility in decreasing the number of teachers in its employ due to circumstances beyond the board’s and teachers’ control. The decision of this court today reflects this spirit, for it properly preserves the flexibility a board of education needs in dealing with changing staffing requirements.
Furthermore, this construction is buttressed by and is in accordance with corresponding statutory provisions. Most notably, R.C. 3319.01 expressly affords the superintendent the power to “* * * direct and assign teachers and other employees of the schools under his supervision * * The decision herein acknowledges this legislative grant and properly preserves the right afforded superintendents to make staff assignments as they deem fit.
In the instant case, the superintendent, in reassigning appellee from his position as an O.W.E. instructor to that of a study hall teacher, was simply *140exercising his prerogative under R.C. 3319.01 to assign teachers to their teaching responsibilities. There was, as a result of this reassignment, a change in the number of teachers assigned to the O.W.E. program. There was not, however, a diminution in the actual number of teachers employed by the board. Accordingly, there was no reduction in staff as contemplated by R.C. 3319.17 and hence the section and its seniority provisions are not applicable.4
For the foregoing reasons, the judgment of the court of appeals is reversed.

Judgment reversed.

Celebrezze, C.J., W. Brown, Parrino and Holmes, JJ., concur.
Locher, C. Brown and Krupansky, JJ., dissent.
Parrino, J., of the Eighth Appellate District, sitting for Sweeney, J.

 Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969), 20 Ohio St. 2d 125, 127 [49 O.O.2d 445], (Emphasis added.)


 The court of appeals based its decision on what it considered to be the peculiar facts of this case. While this court is cognizant that the facts of this case are peculiar, the focus of our inquiry must instead be on the duties imposed by and rights granted under R.C. 3319.17.